                                     U. S. COURT OF APPEALS - EIGHTH CIRCUIT
                                           NOTICE OF APPEAL SUPPLEMENT
                      MISSOURI WESTERN DISTRICT - KANSAS CITY
Please note any additions or deletions to the style of the case from the style listed on the docket sheet (or attach an amended
docket sheet with the final style of the case).


 Case Caption: Arnold v. City of St. Joseph,                           Case No. 19-cv-06137-BP
 Missouri et al
 Appellant: Stacy K Arnold                                             Appellee: City of St. Joseph, Missouri et al

 Appellant’s Attorney(s):                                              Appellee’s Attorney(s):

 Stacy K Arnold                                                        Christopher L. Heigele
 500 Westover Drive                                                    Baty Otto Coronado, P.C.-KCMO
 #11589                                                                One Main Plaza
 Sandford, NC 27330                                                    4435 Main Street Suite 1100
 803-428-7024                                                          Kansas City, MO 64111
 Email: stacy.kaye.arnold@gmail.com                                    816-531-7200
 PRO SE                                                                Email: cheigele@batyotto.com

                                                                       Steven F. Coronado
                                                                       Baty Otto Coronado, P.C.-KCMO
                                                                       One Main Plaza
                                                                       4435 Main Street Suite 1100
                                                                       Kansas City, MO 64111
                                                                       816-531-7200
                                                                       Email: scoronado@batyotto.com

                                                                       Gregory P Goheen
                                                                       McAnany, Van Cleave & Phillips, PA.-
                                                                       KCKS
                                                                       10 East Cambridge Circle Drive
                                                                       Ste. 300
                                                                       Kansas City, KS 66103
                                                                       (913) 573-3325
                                                                       Email: ggoheen@mvplaw.com

 Court Reporter(s):                                                    Please return files and documents to:
                                                                       United States District Court
 Katie Wirt                                                            400 East 9th Street, Room 1510
                                                                       Kansas City, MO 64106

                                                                       Contact Person for Appeal:
                                                                       Jason_Terry@mow.uscourts.gov

 Length of Trial:                  Fee:                             IFP:                       Pending IFP Motion:
 N/A                               Paid                             No                         No
 Counsel:                          Pending Motions?                 Local Interest?            Simultaneous Release?
 Pro Se                            Yes                              No                         No
Special Comments:
             Case 5:19-cv-06137-BP Document 113 Filed 02/03/21 Page 1 of 1
